     Case: 3:17-cv-50320 Document #: 36 Filed: 02/03/21 Page 1 of 1 PageID #:784




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

Denise F.,                             )
                                       )
       Plaintiff,                      )
                                       )
v.                                     ) No. 17 CV 50320
                                       ) Judge Iain D. Johnston
Andrew Marshal Saul,                   )
Commissioner of Social Security,       )
                                       )
       Defendant.                      )

                                      ORDER

       Pending before the Court is Plaintiff’s objection to Magistrate Judge Jensen’s
report and recommendation that her motion for summary judgment be denied. Dkt.
32. The Court has analyzed Magistrate Judge Jensen’s thorough and well-reasoned
report and recommendation. Dkt. 31. The Court has also read Plaintiff’s objection
and reply brief. Dkt. 32, Dkt. 35. (Defendant opted not to file a response. Dkt. 34.)

       The report and recommendation addresses a dispositive matter, so the Court
applies the de novo standard of review. Fed. R. Civ. P. 72(b)(3), 28 U.S.C. §636(b).
Nothing in Plaintiff’s filings establish that the report and recommendation is
erroneous. Indeed, upon an independent review, the Court is firmly convinced that
the report and recommendation is legally sound. Plaintiff’s filings are essentially
rehash of previous assertions, all of which basically ask the Court to reweigh the
evidence at the hearing. That is not the role of the Court, which Magistrate Judge
Jensen explained in the report and recommendation. Dkt. 31, at 4 (citing Shideler
v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012). The Court does not doubt that plaintiff
suffers from various disabilities, which is precisely why she is currently receiving
benefits. But the administrative record, including the administrative law judge’s
decision, does not support a finding of disability between 2008 through 2011.

     Plaintiff’s objections are overruled. Summary judgment is entered in favor of
Defendant and against Plaintiff.



Entered: February 3, 2021                           By:________________________
                                                          Iain D. Johnston
                                                          U.S. District Judge
